Case 2:18-cv-05528-ERK-PK Document 16 Filed 02/20/19 Page 1 of 2 PageID #: 44




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF NEW YORK


DAVID SOLOMON                             :
                                          :
v.                                        :       CIVIL ACTION NO. 18-5528
                                          :
AMAZON.COM, INC.;                         :
WHOLE FOODS MARKET, INC.,                 :
JAY WARREN; and JANE DOE                  :       FEBRUARY 20, 2019

                 NOTICE OF SERVICE OF INTERROGATORIES AND
                         REQUESTS FOR PRODUCTION


       Pursuant to Local Civil Rule 33.3 and Rule 26 of the FRCP, the undersigned, on

behalf of the Plaintiff, David Solomon, in the above-entitled action, requests disclosure

and production by the Defendants of the following information:

The name, address and telephone number(s) of the Jane Doe Defendants in the above
entitled action and the name, address and telephone number(s) of each such other
individual likely to have discoverable information, along with the subjects of that
information, that the disclosing party may use to support its claims or defenses in this
action.

       I certify that this discovery and production request is being sent electronically to

Carmen A. Nicolaou, counsel of record for the named Defendants on the date below.

Dated at New Haven, Connecticut this 20th day of February, 2019


                                   BY:____/s/______________________________
                                        NORMAN A. PATTIS
                                        Pattis & Smith, LLC
                                        383 Orange Street
                                        New Haven, CT 06511
                                        V: 203-393-3017
                                        F: 203-393-9745
                                        npattis@pattisandsmith.com
Case 2:18-cv-05528-ERK-PK Document 16 Filed 02/20/19 Page 2 of 2 PageID #: 45



                                           CERTIFICATION



       This is to certify that on February 20, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent, via e-mail, to all parties by operation of the Court=s
electronic filing system, and the undersigned did cause to be sent, via First Class U.S. mail,
postage prepaid, a copy of the foregoing to all counsel and pro se parties that do not have
access to the Court=s electronic filing system and to whom the court directs the undersigned to
send a hard copy via mail. Parties may access this filing through the Court=s system.

                                                         By: /s/   Norman A. Pattis
